 In the Matter of AMERICAN FRANCE LINEet al.(A. H. BULL STEAbI-SHIP COMPANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESApril 8, 1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case.The Direction of Elections directed that elec-tions by secret ballot be conducted among the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels oper-ated out of Atlantic and Gulf ports by 52 named companies, includ-ing A. H. Bull Steamship Company, New York City. By a Sup-plemental Decision and Direction of Elections, issued September 17,1937, similar elections were directed to be held in nine additionalcompanies.2Supplemental or amended decisions have also beenissued in this case on August 16, September 11, and November 10,1937, dealing with various matters which need not be set forth indetail here.sPursuant to these Decisions and Directions of Elections, an elec-tion by secret ballot has been conducted under the direction andsupervision of Elinore Morehouse Herrick, the Regional Director forthe Second Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by A. H. Bull Steamship Company.OnMarch 15, 1938, the Acting Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any of theparties.13 N. L.R.B 64.23 N L. R B. 80.'3 N. L R B. 74; 3 N L R B. 76; and 4 N. L R B 112, respectively.528 DECISIONS AND ORDERS529As to the balloting and its results, the Acting Regional Directorreported as follows :Totalnumbereligible to vote______________________________521TotalTotalnumbernumberof ballots cast_______________________________of votes in favor of International Seamen's488Union of America, or its successor, affiliated with the Ameri-can Federation of Labor__________________________________ 327Total number of votes in favor of National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organi-zation --------------------------------------------------- 141Total number of votes in favor of neither organization____151Total number of blank ballots______________________________0Total number of void ballots_______________________________1Total number of challenged ballots__________________________4By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Seamen's Union ofAmerica, or its successor, affiliated with the American Federation ofLabor, has been selected by a majority of the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operatedout of Atlantic and Gulf ports by A. H. Bull Steamship Company,New York City, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, Inter-national Seamen's Union of America, or its successor, affiliated with.the American Federation of Labor, is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.